                3:17-cv-03112-SEM-TSH # 187    Page 1 of 38
                                                                                  E-FILED
                                               Wednesday, 18 December, 2019 05:49:38 PM
                                                             Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

WILLIAM KENT DEAN,                    )
                                      )
Plain tiff,                           )
                                      )
v.                                    )       17-CV-3112
                                      )
WEXFORD HEALTH SOURCES,               )
INC.,                                 )
DR. ABDUR NAWOOR,                     )
DR. REBECCA EINWOHNER, and            )
NURSE KATHY GALVIN,                   )
                                      )
Defendants.                           )



                       JURY INSTRUCTIONS




                              Page 1of54
                  3:17-cv-03112-SEM-TSH # 187   Page 2 of 38




     Members of the jury, you have seen and heard all the evidence

and will hear the arguments of the attorneys. Now I will instruct

you on the law.

     You have two duties as aju:ry. Your first duty is to decide the

facts from the evidence in the case. This is your job, and yours

alone.

     Your second duty is to apply the law that I give you to the

facts. You must follow these instructions, even if you disagree with

them. Each of the instructions is important, and you must follow all

of them.

     Perform these duties fairly and impartially. Do not allow

sympathy, prejudice, fear, or public opinion to influence you. You

should not be influenced by any person's race, color, religion,

national ancestry, or sex.

     Nothing I say now, and nothing I said or did during the trial, is

meant to indicate any opinion on my part about what the facts are

or about what your verdict should be.




                                Page 2 of 54
                  3:17-cv-03112-SEM-TSH # 187   Page 3 of 38




     During this trial, I may have asked a witness a question

myself. Do not assume that because I asked questions I hold any

opinion on the matters I asked about or on what the outcome of the

case should be.




                                Page 3of54
                  3:17-cv-03112-SEM-TSH # 187   Page 4 of 38




     The evidence consists of the testimony of the witnesses, the

exhibits admitted in evidence, and the stipulations.

     A stipulation is an agreement between both sides that certain

facts are true.




                                Page 4 of 54
                3:17-cv-03112-SEM-TSH # 187   Page 5 of 38




     Certain things are not to be considered as evidence. I will list

them for you:

     First, if I told you to disregard any testimony or exhibits or

struck any testimony or exhibits from the record, such testimony or

exhibits are not evidence and must not be considered.

     Second, anything that you may have seen or heard outside the

courtroom is not evidence and must be entirely disregarded.

     Third, questions and objections or comments by the lawyers

are not evidence. Lawyers have a duty to object when they believe a

question is improper. You should not be influenced by any

objection, and you should not infer from my rulings that I have any

view as to how you should decide the case.

     Fourth, the lawyers' opening statements and closing

arguments to you are not evidence. Their purpose is to discuss the

issues and the evidence. If the evidence as you remember it differs

from what the lawyers said, your memory is what counts.




                              Page S of 54
               3:17-cv-03112-SEM-TSH # 187   Page 6 of 38




     During the trial, certain testimony was presented to you by

video. You should give this testimony the same consideration you

would give it had the witnesses appeared and testified here

in court.




                             Page 6 of 54
                3:17-cv-03112-SEM-TSH # 187   Page 7 of 38




     During the trial, certain testimony was presented to you by the

reading of a deposition/ depositions or video recordings of

depositions. You should give this testimony the same consideration

you would give it had the witnesses appeared and testified here in

court.




                              Page 7of54
                3:17-cv-03112-SEM-TSH # 187   Page 8 of 38




     You have heard witnesses give opinions about matters

requiring special knowledge or skill. You should judge this

testimony in the same way that you judge the testimony of any

other witness. The fact that such person has given an opinion does

not mean that you are required to accept it. Give the testimony

whatever weight you think it deserves, considering the reasons

given for the opinion, the witness's qualifications, and all of the

other evidence in the case.




                               Page 8 of 54
                3:17-cv-03112-SEM-TSH # 187   Page 9 of 38




     Any notes you have taken during this trial are only aids to

your memory. The notes are not evidence. If you have not taken

notes, you should rely on your independent recollection of the

evidence and not be unduly influenced by the notes of other jurors.

Notes are not entitled to any greater weight than the recollections or

impressions of each juror about the testimony.




                              Page 9of54
               3:17-cv-03112-SEM-TSH # 187   Page 10 of 38




     In determining whether any fact has been proved, you should

consider all of the evidence bearing on the question regardless of

who introduced it.




                             Page 10 of 54
               3:17-cv-03112-SEM-TSH # 187   Page 11 of 38




     During the course of this trial I may have instructed you that I

admitted certain evidence for a limited purpose. You must consider

this evidence only for the limited purpose for which it was admitted.

     For instance, you have heard evidence that Plaintiff has been

convicted of a crime. You may consider this evidence only in

deciding whether Plaintiffs testimony is truthful in whole, in part,

or not at all. You may not consider this evidence for any other

purpose.




                              Page 11of54
                3:17-cv-03112-SEM-TSH # 187   Page 12 of 38




   You have heard evidence about reports filed in a different case

regarding the delivery of healthcare to inmates in the Illinois

Department of Corrections. Defendant Wexford Health Sources,

Inc., disputes the truth of those reports and has not admitted

liability in that case. You may consider these reports only in

deciding whether Defendant Wexford Health Sources, Inc., had

notice and knowledge of the information in the reports, not whether

the information in the reports is true. Remember, the issue is

whether Defendants violated Plaintiffs rights as I describe those

rights to you in these instructions.




                              Page 12 of 54
                3:17-cv-03112-SEM-TSH # 187    Page 13 of 38




     You should use common sense in weighing the evidence and

consider the evidence in light of your own observations in life.

     In our lives, we often look at one fact and conclude from it that

another fact exists. In law we call this "inference." A jury is allowed

to make reasonable inferences. Any inference you make must be

reasonable and must be based on the evidence in the case.




                               Page 13 of 54
                3:17-cv-03112-SEM-TSH # 187     Page 14 of 38




     You may have heard the phrases "direct evidence" and

"circumstantial evidence." Direct evidence is proof that does not

require an inference, such as the testimony of someone

who claims to have personal knowledge of a fact. Circumstantial

evidence is proof of a fact, or a series of facts, that tends to show

that some other fact is true.

     As an example, direct evidence that it is raining is testimony

from a witness who says, "I was outside a minute ago and I saw it

raining." Circumstantial evidence that it is raining is the

observation of someone entering a room carrying a wet umbrella.

     The law makes no distinction between the weight to be given

to either direct or circumstantial evidence. You should decide how

much weight to give to any evidence. In reaching your verdict, you

should consider all the evidence in the case, including the

circumstantial evidence.




                                Page 14 of 54
                3:17-cv-03112-SEM-TSH # 187     Page 15 of 38




     You must decide whether the testimony of each of the

witnesses is truthful and accurate, in part, in whole, or not at all.

You also must decide what weight, if any, you give to the testimony

of each witness.

     In evaluating the testimony of any witness, including any

party to the case, you may consider, among other things:

     -the ability and opportunity the witness had to see, hear, or

know the things that the witness testified about;

     -the witness's memory;

     -any interest, bias, or prejudice the witness may have;

     -the witness's intelligence;

     -the manner of the witness while testifying;

     -and the reasonableness of the witness's testimony in light of

all the evidence in the case.




                                Page 15 of 54
                3:17-cv-03112-SEM-TSH # 187     Page 16 of 38




     You may consider statements given by a party or witness

under oath before trial as evidence of the truth of what he or she

said in the earlier statements, as well as in deciding what weight

to give his or her testimony.

     With respect to other witnesses, the law is different. If you

decide that before the trial, one of these witnesses made a

statement not under oath or acted in a manner that is inconsistent

with his or her testimony here in court, you may consider the

earlier statement or conduct only in deciding whether his or her

testimony here in court was true and what weight to give to his or

her testimony here in court.

     In considering a prior inconsistent statement or conduct, you

should consider whether it was simply an innocent error or an

intentional falsehood and whether it concerns an important fact or

an unimportant detail.




                                Page 16 of 54
               3:17-cv-03112-SEM-TSH # 187    Page 17 of 38




     In this case, Plaintiff was an incarcerated individual at the

time of the incident. All parties are equal before the law. An

incarcerated individual is entitled to the same fair consideration

that you would give any individual person.




                              Page 17 of 54
                3:17-cv-03112-SEM-TSH # 187   Page 18 of 38




     It is proper for a lawyer to meet with any witness in

preparation for trial.




                              Page 18of54
               3:17-cv-03112-SEM-TSH # 187   Page 19 of 38




     You may find the testimony of one witness or a few witnesses

more persuasive than the testimony of a larger number. You need

not accept the testimony of the larger number of witnesses.




                             Page 19 of 54
               3:17-cv-03112-SEM-TSH # 187   Page 20 of 38




     The law does not require any party to call as a witness every

person who might have knowledge of the facts related to this trial.

Similarly, the law does not require any party to present as exhibits

all papers and things mentioned during this trial.




                             Page 20 of 54
                3:17-cv-03112-SEM-TSH # 187    Page 21 of 38




     You must give separate consideration to each claim and each

party in this case. Although there are four defendants, it does not

follow that if one is liable, any of the others is also liable.




                                Page 21of54
                3:17-cv-03112-SEM-TSH # 187   Page 22 of 38




       Neither the State of Illinois nor the Illinois Department of

Corrections is a party to this lawsuit.




                               Page 22of54
               3:17-cv-03112-SEM-TSH # 187   Page 23 of 38




     Nurse Lisa Mincy is no longer a defendant in this case. You

should not consider any claims against Nurse Mincy. Do not

speculate on the reasons. Your focus must be on the remaining

parties. You may consider Nurse Mincy's testimony, just as you

may consider the testimony of any other witness.




                             Page 23 of 54
               3:17-cv-03112-SEM-TSH # 187    Page 24 of 38




     Defendants Nawoor, Einwohner, and Galvin are being sued as

individuals, and I may refer to them in these instructions as

individual defendants. Plaintiff must prove by a preponderance of

the evidence that an individual Defendant was personally involved

in the conduct that Plaintiff complains about. You may not hold an

individual Defendant liable for what others did or did not do.




                              Page 24 of 54
                3:17-cv-03112-SEM-TSH # 187   Page 25 of 38




      You may have heard evidence about whether a Defendant's

conduct violated a Wexford or Illinois Department of Corrections

rule, regulation, policy, or guideline. You may consider this

evidence in your deliberations. But remember that the issue is

whether Plaintiffs rights were violated as I describe later in these

instructions, not whether a Wexford or Illinois Department of

Corrections rule, regulation, policy, or guideline might have been

violated.




                              Page 25 of 54
               3:17-cv-03112-SEM-TSH # 187    Page 26 of 38




     When I say that a party must prove something by a

"preponderance of the evidence," or when I use the expression "if

you find," or "if you decide," this is what I mean: When you have

considered all the evidence in the case, you must be persuaded that

it is more probably true than not true.




                              Page 26 of 54
                3:17-cv-03112-SEM-TSH # 187   Page 27 of 38




      Plaintiff claims that Defendants violated Plaintiffs Eighth

Amendment right under the United States Constitution. To succeed

on Plaintiffs Eighth Amendment claim against an individual

Defendant, Plaintiff must prove each of the following four things by

a preponderance of the evidence against that Defendant:

      1. Plaintiff had a serious medical need. A serious medical need

is a condition that a doctor says requires treatment or something so

obvious that even someone who is not a doctor would recognize that

it requires treatment.

     2. Defendant was aware that Plaintiff had a serious medical

need or strongly suspected facts showing a strong likelihood that

Plaintiff had a serious medical need but refused to confirm whether

these facts were true. You may infer this from the fact that the

need was obvious.

     3. Defendant consciously failed to take reasonable measures

to provide treatment for the serious medical need.

     Plaintiff does not have to show that Defendant ignored him or

provided no care. If Defendant provided some care, Plaintiff must

show that Defendant knew his or her actions likely would be

ineffective or that Defendant's actions were clearly inappropriate.

                              Page 27 of 54
                3:17-cv-03112-SEM-TSH # 187    Page 28 of 38




     In deciding whether Defendant failed to take reasonable

measures, you may consider the seriousness of Plaintiffs medical

need, how difficult it would have been for Defendant to provide

treatment, and whether Defendant had legitimate reasons related to

safety or security for failing to provide treatment.

     You may infer that Defendant consciously failed to take

reasonable measures if Defendant's action or failure to act was

such a substantial departure from accepted professional

judgment, practice or standards that it showed a complete

abandonment of medical judgment.

     If Defendant relied on the opinion of a medical professional,

then Defendant did not consciously fail to take reasonable

measures unless it was obvious that following the medical

professional's opinion would cause harm to Plaintiff.

     4. As a result of Defendant's actions or inaction, Plaintiff was

harmed or was subjected to a significant risk of harm. Plaintiff may

prove that Defendant harmed him with evidence that his condition

worsened as a result of Defendant's conduct or that he suffered

prolonged, unnecessary pain as a result of Defendant's conduct.



                               Page 28 of 54
               3:17-cv-03112-SEM-TSH # 187    Page 29 of 38




     If you find that Plaintiff has proved each of these things by a

preponderance of evidence against a Defendant under

consideration, then you must decide for Plaintiff and against that

Defendant on this claim.

     If, on the other hand, you find that Plaintiff has failed to prove

any one of these things by a preponderance of the evidence against

a Defendant under consideration, then you must decide for that

Defendant on this claim.




                              Page 29 of 54
                3:17-cv-03112-SEM-TSH # 187    Page 30 of 38




      To succeed on Plaintiffs Eighth Amendment claim against the

corporation Defendant Wexford Health Sources, Inc., Plaintiff must

prove each of the fallowing four things by a preponderance of the

evidence:

      1. Reasonable measures were not taken to provide treatment

for Plaintiffs serious medical need.

     2. A policy by Wexford Health Sources, Inc., caused the lack

of reasonable measures to be taken to provide treatment for

Plaintiffs serious medical need.

     The term policy means a custom that is persistent and

widespread, so that it is the standard operating procedure of

Wexford Health Sources, Inc. A persistent and widespread pattern

may be a custom if Wexford Health Sources, Inc., has not formally

approved it, so long as Plaintiff proves that a policy-making official

knew of the pattern and allowed it to continue.

     3. The lack of reasonable measures to treat Plaintiffs serious

medical need was a known or obvious consequence of the

application to Plaintiff of the policy described in paragraph 2.



                               Page 30 of 54
                3:17-cv-03112-SEM-TSH # 187   Page 31 of 38




     4. As a result of the policy described in paragraph 2, Plaintiff

was harmed or was subjected to a significant risk of harm. Plaintiff

may prove that he was harmed with evidence that his condition

worsened as a result of the policy or that he suffered prolonged,

unnecessary pain as a result of the policy.

     If you find that Plaintiff has proved each of these things by a

preponderance of evidence against Wexford Health Sources, Inc.,

then you must decide for Plaintiff on this claim.

     If, on the other hand, you find that Plaintiff has failed to prove

any one of these things by a preponderance of the evidence, then

you must decide for Wexford Health Sources, Inc., on this claim.




                              Page 31of54
                 3:17-cv-03112-SEM-TSH # 187    Page 32 of 38




      In addition to Plaintiffs Eighth Amendment claims, Plaintiff

claims that Defendants Nawoor, Einwohner, and Galvin were

professionally negligent in violation of Illinois law. To succeed on

this claim against a particular Defendant, Plaintiff has the burden

of proving each of the following three things by a preponderance of

the evidence:

      1. Defendant acted or failed to act in one of the ways claimed

by Plaintiff and that in so acting, or failing to act, Defendant was

professionally negligent.

       2. Plaintiff was injured.

       3. Defendant's professional negligence was a proximate

cause of the injury to Plaintiff.

     If you find that Plaintiff has proved each of these things by a

preponderance of evidence against a Defendant under

consideration, then you must decide for Plaintiff and against that

Defendant on this claim.

     If, on the other hand, you find that Plaintiff has failed to prove

any one of these things by a preponderance of the evidence against




                                Page 32 of 54
               3:17-cv-03112-SEM-TSH # 187   Page 33 of 38




a Defendant under consideration, then you must decide for that

Defendant on this claim.




                             Page 33 of54
                3:17-cv-03112-SEM-TSH # 187    Page 34 of 38




        When I use the term professional negligence, this is what I

mean.

     A doctor or nurse must possess and use the knowledge, skill,

and care ordinarily used by a reasonably careful doctor or nurse.

The failure to do something that a reasonably careful doctor or

nurse would do, or the doing of something that a reasonably careful

doctor or nurse would not do, under circumstances similar to those

shown by the evidence, is "professional negligence". The phrase

"deviation from the standard of care" means the same thing as

"professional negligence." The law does not say how a reasonably

careful doctor or nurse would act under these circumstances. That

is for you to decide. In reaching your decision, you must rely upon

opinion testimony from qualified witnesses and evidence of

professional standards. You must not attempt to determine how a

reasonably careful doctor or nurse would act from any personal

knowledge you may have.




                               Page 34 of 54
                3:17-cv-03112-SEM-TSH # 187    Page 35 of 38




      Plaintiffs remaining claim is a claim for institutional

negligence against Wexford Health Sources, Inc., which is a

violation of Illinois law. To succeed on this claim against Wexford

Health Sources, Inc., Plaintiff has the burden of proving each of the

following three things by a preponderance of the evidence:

      1. Wexford Health Sources, Inc. acted or failed to act in one

of the ways claimed by Plaintiff and that in so acting, or failing to

act, Wexford Health Sources, Inc., was institutionally negligent.

       2. Plaintiff was injured.

       3. Wexford Health Sources, Inc.'s institutional negligence

was a proximate cause of the injury to Plaintiff.

     If you find that Plaintiff has proved each of these things by a

preponderance of evidence, then you must decide for Plaintiff on

this claim.

     If, on the other hand, you find that Plaintiff has failed to prove

any one of these things by a preponderance of the evidence, then

you must decide for Wexford Health Sources, Inc., on this claim.




                               Page 35 of 54
                3:17-cv-03112-SEM-TSH # 187    Page 36 of 38




     Defendant Wexford Health Sources, Inc., and Defendants

Nawoor, Einwohner, and Galvin are sued as principal and agents.

Defendant Wexford Health Sources is the principal and Defendants

Nawoor, Einwohner, and Galvin are the agents. If you find that

Defendant Nawoor, Einwohner, or Galvin is liable for professional

negligence, then you must find that Defendant Wexford Health

Sources, Inc. is also liable for professional negligence.




                               Page 36 of 54
               3:17-cv-03112-SEM-TSH # 187   Page 37 of 38




     As it relates to Plaintiffs claim for professional negligence

against Defendant Wexford Health Sources, Inc. in violation of

Illinois law, Dr. Stephen Ritz was among the agents of Defendant

Wexford Health Sources, Inc. at the time of this occurrence.

Therefore, any act or omission of Dr. Stephen Ritz at the time was

the act or omission of Defendant Wexford Health Sources, Inc.




                              Page 37of54
                3:17-cv-03112-SEM-TSH # 187    Page 38 of 38




     Defendant Wexford Health Sources, Inc. is a corporation and

can act only through its officers and employees. As it relates to

Plaintiffs claims for professional negligence in violation of Illinois

law, any act or omission of any agent, officer, or employee of

Defendant Wexford Health Sources, Inc. within the scope of his or

her agency relationship or employment is the act or omission of

Defendant Wexford Health Sources, Inc.




                               Page 38 of 54
